Shepley, C. J.,
orally.—The instructions excepted to authorized the jury to disregard such calls of the deed as they could meet, unless they could find and meet all the calls. In this there was error. It is not pretended that the calls, which the jury could meet, were inconsistent with each other. They could not then rightfully be set aside. They were elements in the rights of the parties. The jury were permitted to say, if we cannot meet all the calls, we will disregard all, and run the tract by the courses and distances merely. Such a. mode is at variance from established rules.

Exception sustained.